Citation Nr: 1525424	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral upper extremity diabetic peripheral neuropathy, to include whether service connection can be granted.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from June 1957 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran did not perfect an appeal regarding the denial of service connection for PTSD, after the statement of the case was issued in December 2013.  Instead, he limited his appeals to matters of service connection for bilateral upper extremity diabetic peripheral neuropathy.  However, the Board has reviewed the claim for service connection for PTSD and finds a basis for allowing it, and therefore finds that it would not be prejudicial to the Veteran to render a decision in his favor on it, and grant the benefit which was claimed and is deserved.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO denied service connection bilateral upper extremity diabetic peripheral neuropathy in August 2007 and notified the Veteran of its decision in September 2007.  The Veteran did not appeal that decision, nor was new and material evidence received within 1 year of the determination.  

2.  Since that decision, certain evidence which relates to unestablished facts necessary to substantiate the claim which is neither cumulative nor redundant of evidence previously considered has been received to reopen the claim for service connection for bilateral upper extremity diabetic peripheral neuropathy.  

3.  The Veteran is service-connected for diabetes mellitus and the evidence now shows that he has bilateral upper extremity diabetic peripheral neuropathy.   

4.  The Veteran has indicated that he was present during a Viet Cong grenade attack in a bar just outside of Tan Son Nhut Air Base near Saigon in April 1963, a circumstance that involved actual or threatened death or serious injury from hostile military or terrorist activity, and, while not specifically verified, the claimed in-service stressor is consistent with the place, type, and circumstances of his service in Vietnam at that time.
 
5.  Having diagnosed the Veteran as having PTSD, a VA examiner essentially determined that the claimed in-service stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.


CONCLUSIONS OF LAW

1.  The August 2007 RO rating decision denying service connection for bilateral upper extremity diabetic peripheral neuropathy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  The criteria to reopen the claim for service connection for bilateral upper extremity diabetic peripheral neuropathy based on new and material evidence are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for service connection for the Veteran's bilateral upper extremity diabetic peripheral neuropathy as secondary to his service-connected diabetes mellitus type II are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).

4.  The criteria for service connection for PTSD are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable decision regarding both claims on appeal, VA's duties to notify and assist do not need to be discussed. 

Peripheral neuropathy

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118 . 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  

The RO denied service connection for bilateral upper extremity diabetic peripheral neuropathy in August 2007 and informed the Veteran of that decision in September 2007.  A VA medical record dated in May 2008 was received prior to the expiration of the appeal period, but the Board finds that it is not new and material evidence.  

The basis of the August 2007 decision was the absence of medical evidence showing a diagnosis of right and/or left upper extremity diabetic peripheral neuropathy.  An April 2007 VA examination included the Veteran's complaints of occasional sharp pain in the fingertips 3 times a month while in a resting position, but the physical examination of his upper extremities was normal neurologically, and upper extremity neuropathy was not diagnosed.  

The May 2008 VA treatment record again noted no more than symptoms, and it did not furnish a diagnosis of bilateral upper extremity diabetic peripheral neuropathy.  Given the reason for the August 2007 denial, the May 2008 VA medical record did not raise a reasonable possibility of substantiating the claim and thus, was not new and material evidence.  No other relevant evidence was received within 1 year of the September 2007 notice to the Veteran of the denial.  Accordingly, the Board finds that the August 2007 RO rating decision denying service connection for bilateral upper extremity diabetic peripheral neuropathy is final.  That being the case, new and material evidence is necessary to reopen the claim.   

A December 2008 VA medical record indicates that tingling of the Veteran's hands was a suspected manifestation of diabetic neuropathy.  A January 2014 VA medical record shows a VA physician (of internal medicine) who was the Veteran's primary care provider at the time, indicating that the Veteran was having difficulty holding objects and performing tasks requiring fine motor skills, and that, essentially, he had diabetic neuropathy affecting the use of his hands in fine motor tasks.  The physician essentially reported that hyperalgesic diabetic neuropathy was now extending to the Veteran's upper extremities, whereas it had previously involved only his lower extremities, and that it was now requiring medication.  The physician then explained that diabetic neuropathy inevitably requires a prior diagnosis of diabetes, and that its onset is often insidious and undiagnosed, with decreased sensation only.  The Board finds that the January 2014 VA medical record is new and material evidence as it contains a diagnosis of bilateral upper extremity diabetic peripheral neuropathy.  According, the claim is reopened and will now be discussed on its merits.  

The Board is persuaded by the January 2014 VA medical record that the Veteran now very likely has bilateral upper extremity diabetic peripheral neuropathy, or in other words, upper extremity neuropathy which was caused by or proximately due to his service-connected diabetes mellitus.  That is essentially what the January 2014 report indicates, and there is no reason to question it.  This being the case, service connection is warranted for bilateral upper extremity diabetic peripheral neuropathy, pursuant to 38 C.F.R. § 3.310, as secondary to his service-connected diabetes mellitus type II.  Any reasonable doubt is resolved in the Veteran's favor. 

PTSD

The Veteran's seeks service connection for PTSD.  He has made a number of very consistent statements, starting in March 2009, and continuing in May and June 2009 and during the September 2011 VA PTSD examination, of enduring a stressor of having been in a bar just outside of Tan Son Nhut Air Force Base near or in Saigon during his service in that area in April 1963, when a grenade was thrown into it by a Viet Cong who was in a taxi cab throwing hand grenades.  He reports that he had been in about the 5th bar outside of the Tan Sun Nhut Air Force Base when the incident occurred, and that afterwards, he did not report the incident because he was afraid of getting into trouble.  He reports that one grenade exploded about 8 feet from him inside of the bar, and about 3 feet from a female bartender, and that he thinks that it may have killed her.  He has essentially reported that he saw her blood and her face swinging in front of his face screaming as she apparently died, and that he thought she had had her head blown off and died.  He stated that he was dragged out of the bar by another woman.  He later asked if the bartender had died, and was told that she had not, but he never saw her again.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f)(3).

In addition, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity," a VA or VA-contracted psychiatrist or psychologist must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

For purposes of this section, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

A copy of a service travel voucher which the Veteran first submitted to VA in December 2002 is acceptable evidence to confirm his December 2002 and more recent statements that he had Air Force duty in the Saigon area from February to late April of 1963.  
 
The Veteran was afforded a VA PTSD examination by a VA psychologist in September 2011.  The examiner noted the reported stressor as in essence reported above, and noted that it appeared to meet the criteria for a PTSD stressor event.  The Veteran reported symptoms from the service event, and the VA examiner diagnosed PTSD and indicated that it was at least as likely as not caused by the claimed event.  The examiner explained that the event the Veteran described seeing, a woman blown up by a hand grenade at a bar in Saigon, was consistent with the type of stressor event that would cause PTSD symptoms such as those reported by the Veteran.  The Board finds that this stressor is the type contemplated by 38 C.F.R. § 3.304(f), namely, fear of hostile military or terrorist activity, that may be established by a Veteran's own testimony.

In light of the law and evidence, the Board finds that service connection is warranted for the Veteran's PTSD.  This claim involves the Veteran's fear of obviously hostile military or terrorist activity, and a VA psychologist essentially confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the current symptoms are related to the claimed stressor.  The Board finds that the stressor claimed is consistent with the place, type, and circumstances of the Veteran's service in the Saigon area in April 1963, after having reviewed the evidence regarding the Veteran's service.


ORDER

The application to reopen the claim for service connection for bilateral upper extremity diabetic peripheral neuropathy based on new and material evidence is granted.  

Service connection for bilateral upper extremity diabetic peripheral neuropathy is granted.  

Service connection for PTSD is granted.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


